FILED
                                  UNITED STATES DISTRICT COURT
                                                                                             OCT     52009
                                  FOR THE DISTRICT OF COLUMBIA                         NANCY MAYER WHITTINGTON,CLERK
                                                                                             U.S. DISTRICT COURT


    GREGORY T. HOWARD,

                             Plaintiff,
                                                            CivilActionNo.        09 1891
    UNITED STATES DISTRICT COURT                    :
    FOR THE SOUTHERN DISTRICT
    OF OHIO, et al.,

                             Defendants.


                                          MEMORANDUM OPINION

~
I
              This matter is before the Court on consideration of plaintiffs application to proceed in

    forma pauperis and pro se complaint. The Court will grant the application, and will dismiss the

    complaint with prejudice.

              Plaintiff purports to bring this action under the Federal Tort Claims Act ("FTCA"), see 28

    U.S.C. 5 2671 et seq., against the United States District Court for the Southern District of Ohio,

    the United States Attorney for the Southern District of Ohio, the United States Attorney General,

    the Administrative Office of the United States Courts, and the United States Department of the

    Treasury. Generally, he objects to the decisions of The Hon. Algenon L. Marbley, United States

    District Judge for the Southern District of Ohio, in a civil action filed in that district. See Compl.

    77 4-5.   Because of Judge Marbley's alleged inappropriate conduct, plaintiff demands damages

    totalling $27,5 19,203.43. See id. 77 5-6.

              Notwithstanding plaintiffs reliance on the FTCA as a basis for this Court's jurisdiction,

    it is clear that plaintiff demands damages in connection with Judge Marbley7sunfavorable

    decisions in cases filed by plaintiff in the Southern District of Ohio. A federal judge is absolutely
immune from a lawsuit arising from actions taken in his judicial capacity. Forrester v. White,

484 U.S. 219,225 (1988); Stump v. Sparkman, 435 U.S. 349, 355-57 (1978); Sindram v. Suda,

986 F.2d 1459, 1460 (D.C. Cir. 1993). Accordingly, the Court dismisses the complaint with

prejudice because it seeks monetary damages against a defendant who is immune from such

relief. 28 U.S.C. 5 1915(e)(2)(B)(iii); see Howard v. United States District Court for the

Southern District o Ohio, No. 09-0531 (CKK), 2009 WL 837642 (D.D.C. Mar. 30, 2009)
                   f

(dismissing sua sponte under 28 U.S.C. 5 1915(e)(2)(B)(iii) a complaint "seek[ing] damages in

connection with various rulings made by Judge Algenon L. Marbley in a case involving Plaintiff

in the Federal District Court of the Southern District of Ohio" on the ground that "ljludges are

absolutely immune from lawsuits predicated on acts taken, as alleged here, in their judicial

capacities"), aff'd, No. 09-5139,2009 WL 2981979 (D.C. Cir. July 10,2009).

       An Order consistent with this Memorandum is issued separately on this same date.




                                             United States District Judge